USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1861                                    UNITED STATES,                                      Appellee,                                          v.                                    ROBERT MCMINN,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Matthew  J. Lahey and  McLaughlin, Hemeon  & Lahey,  P.A. on brief            _________________      __________________________________        for appellant.            Paul  M.  Gagnon,  United  States  Attorney,  and  Jean  B.  Weld,            ________________                                   ______________        Assistant United  States Attorney,  on Motion for  Summary Disposition        for appellee.                                 ____________________                                   January 14, 1997                                 ____________________                      Per Curiam.   After careful review  of the parties'                      __________            briefs and the  record, we grant the government's  motion for            summary disposition and dispense  with oral argument, as this            appeal presents  no substantial question.  See  1st Cir. Loc.                                                       ___            R. 27.1.                      We find  no merit  in defendant's challenge  to the            district court's ruling regarding authentication of the empty            soda   bottle.     That  ruling   was  consistent   with  the            requirements of Fed. R. Evid. 901, and it was well within the            district  court's discretion  in  such  evidentiary  matters.            Particularly,  in  light   of  all  the   circumstances,  the            detective's testimony  comparing the  markings on the  bottle            with those shown  in the photograph  was adequate to  support            admission of the evidence.  See Fed. R. Evid. 901(b)(4).                                          ___                      We   reject   defendant's   argument,    which   is            unsupported by  citation to any relevant  authority, that the            district  court   was  required  to   make  some  additional,            independent comparison of the bottle and the photograph.  The            district court  adequately fulfilled  its role under  Fed. R.            Evid. 901 when it  determined that the detective's comparison            was "reasonably  reliable" and the  jury could believe  it or            not,  and that  the bottle  with its  glue markings  was "not            entirely fungible" and had some "character,  weak admittedly,            but sufficient  so the jury could say it is the same bottle."                                         -2-            We likewise reject defendant's unsupported argument that this            court is required to make its own comparison de novo.                      Affirmed.                      ________                                         -3-